Citation Nr: 1819011	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-59 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right knee condition.

2. Entitlement to service connection for left knee condition.

3. Entitlement to service connection for bilateral sensorineural hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).


FINDING OF FACT

In correspondences dated February 2018 and March 2018, the Veteran, by and through his representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), 7105(d)(5) (2017); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence dated February 2018 indicating his intent to withdraw his request for a hearing.  In a March 2018 correspondence, the Veteran's representative submitted a completed VA21-4138 form by the Veteran, which indicated his intent to withdraw his hearing request as well as his intent to withdraw his claims from appellate consideration.  The representative also noted that the Veteran had a scheduled March 2, 2018 hearing, but it was not rescheduled because the Veteran wished to withdraw his appeal.  The Veteran reiterated his request to withdraw his appeal in a March 2018 signed correspondence.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


